Citation Nr: 1230451	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-49 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right ankle sprain, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a right knee disorder as secondary to service-connected disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder due to service-connected disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder due to service-connected disability.  

5.  Entitlement to service connection for hypogondadism.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to secondary service connection for a right knee disorder and entitlement to service connection for hypogonadism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disorder is not manifested by ankylosis.  

2.  In October 1999, the RO denied service connection for a right hip disorder and a low back disorder.  The Veteran did not file a notice of disagreement and the decision became final. 

3.  Evidence added to the record since the final denial of entitlement to service connection for a right hip disorder and a low back disorder in May 1999 includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2011).  

2.  The October 1999 decision that denied the Veteran's claim for service connection for a right hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

3.  New and material evidence has not been received to reopen the claim for service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The October 1999 decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

5.  New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in January 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the Veteran submitted private treatment records.  Further, he was provided an opportunity to set forth his contentions during the RO hearing, and he was examined by VA.   

The Board finds that as to the new and material issues, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal.  Based on the above, no further development is required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, and private records.  And he was provided an opportunity to set forth his contentions during the RO hearing pertinent to the issue on appeal.  He has been examined by VA.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the increased rating claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Veteran contends that his current right ankle disability is more severe than indicated by the 20 percent rating currently assigned.  Under Diagnostic Code 5271, a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.  Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II. 

The Board also has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended.  


The Evidence

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the  Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran was examined by VA in October 2007.  It was noted that he used a cane for ambulatory support because of a combination of pain in the right ankle, right knee and lower back.  He reported flare-ups of pain on occasion with swelling and limited motion for several days.  He could walk about two blocks before he has to rest due to pain from a combination of disorders as noted.  He is employed.  X-rays showed degenerative osteoarthritis with no fracture or dislocation.  Examination showed an antalgic gait and the examiner stated that it was impossible to tell the source of this.  The ankle dorsiflexed to 20 degrees and plantar flexed to 30 degrees with pain.  There was no swelling and minimal tenderness.  The examiner stated that in short, other than the diminution of the range of motion and some mild tenderness this is a normal examination of the right ankle.  It was also noted that following repetitive use, there was no increased limitation of motion due to weakness, fatigability, or incoordination during this examination.  The diagnosis was, mild right ankle degenerative osteoarthrosis.  

The Veteran was examined by VA in September 2009.  He complained of pain, stiffness and weakness.  Examination showed tenderness, pain and guarding of movement.  Dorsiflexion was to 0 degrees and plantar flexion was to 27 degrees.  There was evidence of pain following repetitive motion.  The diagnosis was, degenerative arthrosis of the right ankle.  

VA outpatient records dated from 2005 to 2012 have been reviewed.  In May 2008, the Veteran complained of right ankle pain.  He also complained of right ankle pain in February 2010 and again in January 2011.  

Discussion

The Board finds that the current 20 percent disability rating is warranted for the entire appeal period, and no higher.  The record demonstrates that the Veteran's right ankle disability had symptoms consistent with marked limitation of motion during the appeal period.  There is no showing of ankylosis.  The Board notes that the normal range motion of the ankle, for VA compensation purposes, is dorsiflexion to 20 degrees and ankle plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

With regard to such complaints of pain, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Here, consideration need not be given to any additional functional loss because the Veteran is currently receiving the highest possible evaluation under the assigned diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding that an evaluation based on compensable limitation of motion encompasses pain and functional loss due to arthritis, and pain cannot be the basis for an evaluation in excess of the maximum schedular evaluation under a diagnostic code predicated on limitation of motion); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 20 percent rating is the highest disability rating possible under Diagnostic Code 5271.  

The only other applicable diagnostic code that could provide for a disability rating in excess of 20 percent, is Diagnostic Code 5271 for ankle ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) defining ankylosis as fixation of a joint in a particular position.  Given the ranges of motion found by the VA examiners, the Board finds that that the Veteran does not have ankylosis.

The Board has also considered if the Veteran is entitled to a separate disability rating for his diagnosed arthritis, under Diagnostic Code 5003.  According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id. 

Diagnostic Code 5003, the applicable code for degenerative arthritis, refers to the limitation of motion diagnostic codes for the specific joint or joints involved.  In the present case, degenerative arthritis of the right ankle would therefore be evaluated for limited motion of the ankle (Diagnostic Code 5271).  It is only when there is a noncompensable rating based upon limitation of motion that an evaluation based upon x-ray evidence may be warranted under Diagnostic Code 5003.  However, the Veteran is already in receipt of an evaluation under Diagnostic Code 5271 for limited motion of the ankle.  As such, an additional, separate rating for arthritis exhibiting the same symptoms would violate the provisions of 38 C.F.R. § 4.14, which prohibits such pyramiding. 

Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The right ankle disability is manifested by limitation of motion, pain, and tenderness.  These manifestations, as described above, are contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a.  The Veteran is employed and he has not reported that he has lost work due to his disability.  The rating criteria contemplate considerable time lost from work consistent with the percentage rating.  38 C.F.R. § 4.1 (2011).  The rating in this case is for a marked disability.  Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.  The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  Thus, the rating criteria contemplate the Veteran's disability, and referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In October 1999, the RO denied service connection for a right hip disorder and for a low back disorder and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports.              The service treatment records showed no complaints, diagnoses or treatment for a right hip disorder or a low back disorder.  The VA examination in February 1999 showed arthralgia of the right hip.  The examiner also diagnosed degenerative joint disease of the lumbosacral spine, and stated that ankle disorder contributed very little to the back and hip problems.  The RO denied the claims finding that the evidence did not show a relationship between the right ankle disorder and the right hip disorder or the low back disorder.  

Evidence added to the record since the October 1999 denial consists of VA treatment records dated from 2005 to 2012, private treatment records, RO hearing testimony, and VA examination reports.  The additional evidence has been reviewed; however none is new and material to the claims.  No records contain findings relating the low back disorder or the right hip disorder to service or to a service connected disorder.  These records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it is cumulative of his complaints and contentions that were before the VA previously.  None of the above evidence is material as it does not raise a reasonable possibility of substantiating either of his claims.  In fact a VA examiner in September 2009 has offered the opinion that neither disorder is related to the right ankle disorder.  Thus the newly submitted evidence cannot be material to the claim.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  There is no competent medical evidence of record showing a relationship between the service-connected right ankle disorder and either the right hip disorder or the low back disorder.  The Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

An increased evaluation for residuals of a right ankle sprain, currently evaluated as 20 percent disabling is denied.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right hip disorder due to service-connected disability, and the claim is denied.  

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disorder due to service-connected disability, and the claim is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for a right knee disorder secondary to his service-connected right ankle disorder.  A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

Here, the Veteran was found to have right knee complaints by a private examiner in 2006.  In an August 2006 letter, the examiner stated that abnormal wear on the Veteran's right knee due to his old right ankle fracture resulted in a tear of the medial meniscus, joint effusion and patellar edema.  The Veteran was examined by VA in September 2009.  His medical records were reviewed and he was examined.  The examiner opined that the right knee disorder was less likely as not caused by the right ankle disorder; however the examiner did not address whether the disorder is aggravated by the right ankle disorder.  Thus a remand for an addendum opinion is necessary.  

The Veteran is seeking service connection for hypogonadism due to environmental hazards to which he was exposed while serving in Saudi Arabia.  He has been diagnosed with hypogonadism and he was stationed in Saudi Arabia.  However, no opinion was obtained concerning the etiology of his disorder.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the September2009 VA examiner for an addendum opinion.  The examiner should review the file and offer an opinion as to whether it is at least as likely as not ( a 50 percent probability or greater) that the Veteran's right knee disability is aggravated by his service connected disability.  Complete rationale must be provided.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his hypogonadism.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not ( a 50 percent probability or greater) that the disorder is related to the Veteran's service to include as due to exposure to environmental hazards while the Veteran was stationed in Saudi Arabia. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


